20-01010-jlg   Doc 13-31   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 31
                                     Pg 1 of 3



                                 EXHIBIT 31
20-01010-jlg   Doc 13-31   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 31
                                     Pg 2 of 3




                                                                                   REIMSM_000155
20-01010-jlg   Doc 13-31   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 31
                                     Pg 3 of 3




                                                                                   REIMSM_000156
